Citation Nr: 1813150	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-33 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from June 1982 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office, which continued the evaluation of glaucoma at 30 percent disabling.

The appellant testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The Board considered the appeal in January 2016.  At that time, claim was remanded for additional development. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

The Board's January 2016 remand instructed the AOJ to schedule the Veteran for an examination of his eyes, to include measuring and recording the current level of disability and symptoms of the Veteran's vision field.  An examination was scheduled in March 2016 and the examination report is included in the claims file.  However, the examination report does not include the Goldmann perimeter chart or its equivalent, even though the examiner indicated that the Veteran has a contraction of a visual field and the examination form required the examiner to include the chart.  03/21/2016, C & P Examination, at 4.  Therefore, the case must be returned so that the AOJ can obtain and associate with the claims file the Goldmann perimeter chart or its equivalent used in the March 2016 VA examination; otherwise, the AOJ should schedule a new examination for the Veteran to evaluate the severity of his glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).   

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, to include any Goldmann perimeter chart or equivalent that the March 2016 VA ophthalmology examiner may have intended to include in the examination report.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on his treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, and only if no Goldmann perimeter chart or equivalent could be located for the March 2016 VA examination, schedule the Veteran for an examination as to assess the current severity of the glaucoma.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

	(CONTINUED ON NEXT PAGE)


Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


